

HERITAGE FINANCIAL CORPORATION
DEFERRED COMPENSATION PLAN
PARTICIPATION AGREEMENT
This Participation Agreement (“Participation Agreement”) is entered into as of
November 4, 2019 (the “Award Date”) by and between HERITAGE FINANCIAL
CORPORATION (the “Company”) and CINDY HUNTLEY, an employee of the Company (the
“Participant”). Except for terms defined herein, any capitalized term in this
Participation Agreement has the meaning ascribed to that term under the Heritage
Financial Corporation Deferred Compensation Plan, as amended (the “Plan”).
WHEREAS, the Company has adopted the Plan, effective July 1, 2012, as amended
and restated August 29, 2012, and the Committee has determined that the
Participant is eligible to receive Company Contributions under the Plan subject
to the terms and conditions set forth in the Plan and this Participation
Agreement.
WHEREAS, this Participation Agreement is being offered to the Participant in
connection with the Participant’s entering into an employment agreement with the
Company concurrent herewith, and all rights and obligations set forth herein
shall be strictly subject and contingent upon the Participant entering into such
employment agreement contemporaneous herewith.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants of the parties hereto set forth in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby
expressly covenant and agree as follows:
Section 1.Company Contributions.
(a)    For Plan Years 2020 through (and including) 2022, the Company shall make
Company Contributions, to be reflected in the Participant’s Company Contribution
Account, as determined in accordance with Exhibit A hereto. The performance
metrics and targets in connection with such Company Contributions shall be
established each year in the sole discretion of the Committee, following
consultation with the Chief Executive Officer of the Company. In the event
Company performance relative to the established performance metrics and targets
is impacted by a decision or activity that is outside of the Company’s current
annual financial plan, but supports the Company's long-term strategic plan, the
Committee shall give consideration to overall corporate results and
achievements. The Committee may exercise discretion regarding the performance
metrics used to assess overall corporate performance relative to both the
Company’s current annual financial plan and long-term strategic plan when
determining Company Contributions. Decisions and activities that may occur that
are outside of the Company’s current annual financial plan may include
acquisitions, acquisition-related accounting issues, changes in FDIC premiums,
special


1
1656185.v2

--------------------------------------------------------------------------------




assessments, gains or losses on bank-owned properties and other events that were
not foreseeable at the time the Company’s current annual financial plan was
prepared.
(b)    Any Company Contributions made pursuant to this Participation Agreement
shall be reflected in the Participant’s Company Contribution Account effective
as of the January 1 immediately following the Plan Year to which the Company
Contribution relates.
(c)    In order to be eligible to receive a Company Contribution for a Plan
Year, the Participant must (i) have a performance rating of at least
“accomplished” for the Plan Year to which the Company Contribution relates (as
determined by the Committee) and (ii) not have incurred a Separation from
Service prior to the end of the Plan Year to which the Company Contribution
relates; provided, however, that the Participant shall be eligible to receive a
pro rata Company Contribution for any Plan Year during which the Participant
incurs a Separation from Service due to the Participant’s Disability or death,
termination by the Company without Cause or termination by the Participant for
Good Reason or following age 65, with such pro rata Company Contribution based
upon the number of days in such Plan Year prior to the Participant’s Separation
from Service and actual Company performance for the entire Plan Year.
Section 2.    Company Contribution Account. The Participant’s Company
Contribution Account shall, in accordance with the Plan, be credited with the
Interest Rate as of each Valuation Date until all amounts in such Company
Contribution Account have been fully distributed or forfeited.
Section 3.    Vesting and Forfeiture of Company Contribution Account
(a)    Subject to Section 3(b), Section 3(c) and Section 3(d) below, the portion
of the Participant’s Company Contribution Account attributable to this
Participation Agreement shall vest in accordance with the following schedule,
with no pro rata vesting, provided that the Participant has not incurred a
Separation from Service prior to the respective vesting date:


2
1656185.v2

--------------------------------------------------------------------------------




Percentage of Company Contribution
Vesting Date
0%
Award Date
Initial 10%
January 1, 2021
Additional 10%
January 1, 2022
Additional 10%
January 1, 2023
Additional 10%
January 1, 2024
Additional 10%
January 1, 2025
Additional 10%
January 1, 2026
Additional 10%
January 1, 2027
Final 30%
January 1, 2028

(b)    The Participant’s entire Company Contribution Account shall fully vest
upon (i) a Change in Control that occurs on or before the Participant’s
Separation from Service, (ii) the Participant’s Disability, and (iii) the
Participant’s death.
(c)    In the event the Participant’s Separation from Service, other than as
provided in Section 3(b) above and other than for Cause, occurs prior to the
vesting of the Participant’s Company Contribution Account, the Participant shall
forfeit all rights, title and interest in and to any unvested amounts in the
Participant’s Company Contribution Account as of the Participant’s Separation
from Service.
(d)    In the event of the Participant’s Separation from Service for Cause, the
Participant shall forfeit all rights, title and interest in and to any vested
and unvested amounts in the Participant’s Company Contribution Account as of the
Participant’s Separation from Service.
Section 4.    Distribution of Company Contribution Account
(a)    Distribution Events.
(i)    Subject to Section 15(l) of the Plan, distribution of the vested portion
of the Participant’s Company Contribution Account shall commence on the fifth
day of the month following the later to occur of the Participant’s attainment of
age 65 or the Participant’s Separation from Service other than due to the
Participant’s Disability or death.
(ii)    Notwithstanding Section 4(a)(i) above, in the event of the Participant’s
Disability or death, distribution of the vested portion of the Participant’s
Company Contribution Account shall commence on the fifth day of the month
following such Disability or death.


3
1656185.v2

--------------------------------------------------------------------------------




(b)    Form of Distribution.
(i)    Subject to Section 15(l) of the Plan, in the event of distribution of the
Participant’s Company Contribution Account due to the Participant’s attainment
of age 65 or the Participant’s Separation from Service other than due to the
Participant’s Disability or death, such distribution shall be paid in [_] 24 or
[_] 60 equal monthly installments (Select one) per the selection below;
provided, however, that if such Separation from Service occurs within 24 months
following a Change in Control, such distribution shall be in a lump sum.
(ii)    In the event of distribution of the Participant’s Company Contribution
Account due to the Participant’s Disability or death, such distribution shall be
in a lump sum.
(c)    Change in Distribution. The Participant may elect to change the timing of
distribution set forth in this Section 4 to a later date, in accordance with
Code Section 409A and such rules and procedures as the Company may prescribe,
subject to the following:
(i)    Such election may not take effect until at least 12 months after the date
it is filed with the Company;
(ii)    Such election must be made not later than 12 months prior to the first
scheduled payment date; and
(iii)    To the extent required under Code Section 409A, the revised payment
date must be not sooner than the five-year anniversary of the
previously-scheduled payment date.
Section 5.    Miscellaneous
(a)    Restrictive Covenants. The Participant shall be bound by the restrictive
covenants and other terms and conditions set forth in Exhibit B hereto.
(b)    Tax Withholding. The Company may withhold any taxes that are required to
be withheld from the benefits provided under this Participation Agreement and
the Plan. The Participant acknowledges that the Company’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authorities and to satisfy all applicable reporting requirements.
(c)    Plan Governs. Notwithstanding any provision of this Participation
Agreement to the contrary, this Participation Agreement is subject to the terms
of the Plan, a copy of which may be obtained by the Participant from the
Company. This Participation Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Notwithstanding anything in this Participation Agreement
to the contrary, in the event of any discrepancy between the corporate records
of the Company and this Participation Agreement, the corporate records of the
Company shall control.




4
1656185.v2

--------------------------------------------------------------------------------




(signature page follows)


5
1656185.v2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Participation
Agreement to be executed as of the Award Date.
HERITAGE FINANCIAL CORPORATION
By:     
Its:     
PARTICIPANT
        
CINDY HUNTLEY




6
1656185.v2

--------------------------------------------------------------------------------







Cindy Huntley
EVP Chief Banking Officer
Exhibit A – DCP Agreement
Company Contribution – 2020 Plan Year
(TO BE UPDATED TO CORESPOND PERFORMANCE METRICS
FOR EXECUTIVES FOR 2020)


Pursuant to Section 1 of the Participation Agreement, a Company Contribution
shall be made for the 2020 Plan Year contingent upon achievement of the
applicable “Performance Metrics” set forth in the table immediately below.


Company Contribution Opportunities (as % of Annual Base Salary)
 
EPS (50%)
Net Charge-offs/Avg Loans (NCO) (50%)
Total Company Contribution (as % of Annual Base Salary†)
Minimum
5%
5%
10.00%
Target
10%
10%
20.00%
Maximum or above
17.5%
17.5%
35.00%

†As in effect on December 31 of the applicable Plan Year.
Results falling between Minimum and Target or Target to Maximum will be
prorated.






Results of the 2020 Plan Year Performance Criteria and Company Contribution
Percentages
Performance Metric*
Weighting
Minimum*
Target*
Maximum*
Actual Performance Result
Company Contribution (%) ‡
Company Contribution ($)
EPS
50%
$TBD 
(5% Company Contribution)
$TBD 
(10% Company Contribution)
$TBD 
(17.5% Company Contribution)
 
 
 
Net Charge-offs/Avg Loans (NCO)
50%
TBD%
(5% Company Contribution)
TBD%
(10% Company Contribution)
TBD% 
(17.5% Company Contribution)
 
 
 
Total 2020 Plan Year Company Contribution
 
 

*The above Performance Metrics and Minimums, Targets and Maximums shall be
established each year in the sole discretion of the Committee, following
consultation with the Chief Executive Officer of the Company.
‡As % of Annual Base Salary as of December 31, 2020.






7
1656185.v2

--------------------------------------------------------------------------------





Exhibit B
Restrictive Covenants
(a)Restrictive Covenants. The Participant hereby acknowledges and agrees that
the non-competition, non-solicitation and other restrictive covenants (the
“Restrictive Covenants”) set forth in Section 6 of that certain Employment
Agreement made and entered into by and between the Participant and the Company,
entered into [________], 2019 (the “Employment Agreement”), are hereby
incorporated into this Participation Agreement by reference as if fully and
independently restated herein. Such Restrictive Covenants shall only be modified
for purposes of this Participation Agreement by an amendment of this
Participation Agreement by the parties hereto in writing and shall be unaffected
by any amendment or termination of the Employment Agreement unless this
Participation Agreement is amended independently.
(b)Remedies for Breach of Restrictive Covenants. The Participant has reviewed
the provisions of this Exhibit B with legal counsel, or has been given adequate
opportunity to seek such counsel, and the Participant acknowledges and expressly
agrees that the covenants contained in this Exhibit B are reasonable with
respect to their duration, geographical area and scope. The Participant further
acknowledges that the restrictions contained in this Exhibit B are reasonable
and necessary for the protection of the legitimate business interests and
confidential information of the Company, that they create no undue hardships,
that any violation of these restrictions would cause substantial injury to the
Company and such interests, and that such restrictions were a material
inducement to the Company to enter into this Participation Agreement. In the
event of any violation or threatened violation of the restrictions contained in
this Exhibit B, in addition to and not in limitation of, any other rights,
remedies or damages available to the Company under this Participation Agreement
or otherwise at law or in equity,
i.    The Company shall be entitled to preliminary and permanent injunctive
relief to prevent or restrain any such violation by the Participant and any and
all persons directly or indirectly acting for or with the Participant, as the
case may be; and
ii.    The Participant shall forfeit all rights, title and interest in and to
any vested and unvested amounts in the Participant’s Company Contribution
Account.
(c)Condition Precedent. Compliance with the Restrictive Covenants shall be a
condition precedent to distribution of any amounts from the Participant’s
Company Contribution Account.
(d)Similar Restrictive Covenants. In the event of the existence of any other
agreement between the Participant and the Company or an affiliate that (i) is in
effect during the restricted periods under the Restrictive Covenants, and (ii)
contains restrictive covenants that conflict with any of the provisions of this
Exhibit B, then the more restrictive of such provisions from the agreements
shall control for the period during which the agreements would otherwise be in
effect.


8
1656185.v2